Citation Nr: 0911176	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2003 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In May 2007, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the Portland, Oregon 
RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO received the Veteran's application for increased 
compensation based on individual unemployability on January 
31, 2003.

2.  Service connection is in effect for the following 
disabilities: post traumatic stress disorder, rated as 70 
percent disabling as of March 17, 1998; residuals of gunshot 
wound back, muscle group XX, rated as 40 percent disabling as 
of December 13, 1967; residuals of shell fragment wound left 
side of the latissimus dorsi area, muscle group II 
(nondominant), rated as 20 percent disabling as of December 
9, 1982; scar, residuals of gunshot wound junction of the 
thoracic and lumbar spine, 10 percent disabling as of January 
31, 2003; hemorrhoids, status post hemorrhoidectomy, rated as 
noncompensable (0 percent disabling) as of December 13, 1967 
and 10 percent disabling as of January 31, 2003; scar, 
residuals of shell fragment wound left wrist and hand with 
osteoarthritis of the left middle and ring fingers, rated as 
10 percent disabling as of March 29, 1989; traumatic 
degenerative joint disease of the left knee, rated as 10 
percent disabling as of December 9, 1982; scar, left knee, 
residuals of shell fragment wound, rated as 10 percent 
disabling as of December 13, 1967; tinnitus, rated as 10 
percent disabling as of October 27, 2001; status post 
operative fistulectomy and papillectomy associated with 
hemorrhoids, rated as noncompensable as of July 14, 1983; 
scar, residuals of a shell fragment wound, rated as 
noncompensable as of December 13, 1967; contusions to 
kidneys, residuals of shell fragment wound, rated as 
noncompensable as of December 13, 1967; scar, scrotum 
residuals of gunshot wound, rated as noncompensable as of 
December 13, 1967; bilateral hearing loss, rated as 
noncompensable as of October 27, 2001; and patellofemoral 
pain syndrome, right knee, rated as 10 percent disabling as 
of September 26, 2000.  

3.  Granting all reasonable doubt in favor of the Veteran, 
the competent evidence establishes unemployability related to 
service-connected disabilities as of July 24, 2002, and no 
earlier.


CONCLUSION OF LAW

The criteria for an effective date of July 24, 2002, for the 
grant of a TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.341, 3.400 (o), 4.16, 
4.19 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The issue of an earlier effective date on appeal was first 
raised in a notice of disagreement submitted in response to 
the VA's notice of its decision on the Veteran's claims.  
Under 38 U.S.C.A. § 5103(a), VA, upon receipt of a complete 
or substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  In this case, the 
earlier effective date issue on appeal did not stem from an 
application for benefits, but rather stemmed from a notice of 
disagreement to the effective date assigned by a VA decision.  
Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the agency 
of original jurisdiction must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If VA receives a 
notice of disagreement in response to notice of its decision 
on a claim that raises a new issue, section 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved; however, section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03. 

In this case, a March 2006 Statement of the case (SOC), 
informed the Veteran of the information and evidence needed 
to substantiate his earlier effective date claim.  The SOC 
also informed the Veteran of the regulations governing 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the Veteran are to be 
avoided).  The VA has satisfied its obligation to notify. 
 
Additionally, the Veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Based on the foregoing, there is no 
prejudice to the Veteran in proceeding to consider his claims 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

II.  Merits of the Claim for an Earlier Effective Date

The Veteran seeks an effective date of January 14, 2002, for 
the award of a TDIU. He contends that his last day of full-
time employment was January 14, 2002 when he was placed on 
short-term disability.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
general rule with respect to the effective date for an award 
of increased compensation is that the effective date shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
An exception to this rule applies where evidence demonstrates 
a factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  In all other cases, the effective date 
will be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1); 
VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 
22, 1998).  

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2).

In the present case, the Veteran was awarded an effective 
date of January 31, 2003, as this was the date the RO 
received the Veteran's formal application for TDIU.  The 
Board notes that the Veteran's representative requests that 
the Board accept the VA treatment record dated August 13, 
2002 indicating that the Veteran was not working as an 
informal claim for increased compensation as contemplated by 
38 C.F.R. § 3.157 and that this informal claim was timely 
perfected by the Veteran's act of filing VA Form 21-9040 on 
January 31, 2003, within one year from the VA treatment 
record.    

Any communication indicating intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 3.155.  
To determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  The Board notes that once a 
formal claim for compensation has been allowed, receipt of a 
VA hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).

The Board will consider whether the August 13, 2002 VA 
treatment record can constitute a prior informal claim of 
TDIU.  Pursuant to 38 C.F.R. § 3.155(a), in order to 
constitute an informal claim the veteran must, in the 
document, express intent to apply for benefits under the laws 
administered by VA and identify the benefit being sought.  
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  Where a 
veteran submits evidence of a medical disability and makes a 
claim for the highest possible rating, and additionally 
submits evidence of unemployability, the VA must consider 
entitlement to TDIU benefits.  See Roberson v. Principi, 251 
F.3d. 1378 (Fed. Cir. 2001).  It is presumed that the veteran 
was seeking the maximum benefit allowed by law or 
regulations.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In this case, the August 13, 2002 VA treatment record notes 
that the Veteran stated that he was not working at that time 
and he had been spending a lot of time with son.  There is no 
indication in this treatment record that the reason the 
Veteran was not working was due to his service-connected 
disabilities and that he planned to file a claim for 
unemployability due to those disabilities.  The Board also 
considered all of the VA treatment records in the file for 
the one-year period prior to the formal claim.  A VA 
treatment record dated January 6, 2003 noted that the Veteran 
was interested in increasing his disability claim due to his 
chronic low back pain.  He mentioned that his back felt worse 
after returning to work the day before.  The Board finds that 
this statement does not indicate that the Veteran was 
interested in applying for TDIU benefits or that he was 
currently unemployable due to his disabilities.  VA's duty to 
adjudicate all claims reasonably raised does not require VA 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  Indeed, while the Veteran may have 
had employment difficulties in 2002, the mere existence of 
evidence detailing such difficulty cannot be equated to a 
claim.  Thus, the Board finds that the Veteran did not submit 
evidence of unemployability due entirely to his service-
connected disabilities with a claim for the highest possible 
rating for one of his service connected disabilities prior to 
January 31, 2003.  

As previously indicated, the effective date for TDIU benefits 
is either the date the claim was received or the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the application is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2).  Thus, the regulations allows for an earlier 
effective date only up to one year prior to receipt of a 
claim.  Entitlement to an effective date prior to the date of 
the January 31, 2003 claim turns on whether the evidence 
shows that it became factually ascertainable that the Veteran 
satisfied the criteria for a total rating based on individual 
unemployability due to service-connected disabilities within 
the year prior to January 31, 2003.  

The Board notes that the Veteran contends that he has not 
worked full-time since January 14, 2002 due to his service 
connected disabilities.  He noted that he mistakenly wrote in 
his application for TDIU that he became too disabled to work 
and his last day of work full-time was January 14, 2003 and 
that it should actually state that he had not worked full-
time since January 14, 2002.  The Veteran's former employer 
reported that the date the Veteran last worked was January 
14, 2002.  However, in response to the question of the time 
lost in the last 12 months due to disability, his employer 
stated January 4, 2003 to the present.  In addition, the 
Board finds the information of the Veteran's last date of 
employment as January 14, 2002 to be inconsistent with 
record, including other statements made by the Veteran and 
his former employer in the claims file. 

VA treatment records dated in July 2002 and August 2002 
document that the Veteran complained of sharp low back pain 
and he reported that he had been unable to work since July 
25, 2002.  He also expressed concerns that he may be forced 
to take early retirement from his job due to his physical 
problems as other veterans at his work had similar fates.  In 
November 2002, the Veteran underwent a private medical 
examination for his low back pain as part of an investigation 
for his worker's compensation claim for a claimed injury to 
his low back in July 2002.  The Veteran reported that his 
treating physician removed him from duty for about two months 
in August and September, however, he returned to work in 
early October and he continued to work at a full-time basis 
at the time of the examination.  The physician noted that the 
major contributing cause of the Veteran's current lumbar 
spine condition, need for treatment and possible time loss 
was due to pre-existing conditions and not work activities.  
The Veteran reported that his pain gradually worsened over a 
period of days while operating a new forklift and that the 
pain was so bad he could not work after July 24, 2002.  The 
physician noted that the constant leaning to the right to 
drive the new vehicle safely apparently caused a symptomatic 
worsening of his pre-existing condition.  The physician 
determined that the Veteran was medically stationary and he 
could think of no further treatment that would benefit the 
Veteran.  The Board notes that the Veteran was denied 
worker's compensation as the preponderance of the medical 
evidence indicated that his low back condition was not 
compensably related to employment either as a result of the 
alleged injury occurring on or before July 24, 2002 or as a 
result of an occupational disease.  Rather it appeared that 
the low back condition is the result of his service related 
disability.  In addition, a VA examination for PTSD dated in 
November 2002 noted that the Veteran continued to work as a 
forklift operator and that his status remained that of a 
full-time employee, although he worked on various changing 
shifts due to his PTSD.  The Veteran reported ongoing 
problems with his back due to residuals of a gunshot wound 
which affected his work.  The examiner noted that the Veteran 
had been issued time off work, however he did not continue 
this because of fear of retribution and loss of work.  

The Board observes that the Veteran was granted Social 
Security Disability benefits and he was found to be disabled 
from gainful employment beginning July 24, 2002 due to his 
back and PTSD.  The Board is not bound by an award 
determination made by another government agency; nonetheless, 
such a determination must be addressed.  Brown v. Brown, 4 
Vet. App. 307 (1993).  While the Social Security 
Administration considered some of the Veteran's service-
connected disabilities, including his back disorders, left 
knee disability and PTSD, it also considered the Veteran's 
nonservice-connected degenerative disc disease, which was the 
primary disability it considered in its determination. Thus, 
the award of Social Security Disability benefits is of 
limited probative value because it was based in part on a 
nonservice-connected disability.  
However, the Board also notes that the VA examiner in May 
2003 provided the opinion, "as evidenced by the fact that 
the Social Security Administration has found the Veteran to 
be totally disabled as a consequence of his current back 
condition, I would agree that the Veteran has limitations in 
types of employment that he would be able to tolerate given 
his service-connection injuries."  The examiner determined 
that the Veteran would be limited in his ability to perform 
heavy manual labor because of the residuals of the gunshot 
wound to the upper back and his limited dexterity of his left 
hand.  Furthermore, the evidence of record indicates that the 
Veteran would most likely not be able to work in a desk job 
as he has severe limitations in reading and writing.  See 
letter from Performance Data Systems dated in August 1995.  

Based on contemporaneous statements made by the Veteran in 
his treatment records it appears that the Veteran was working 
full-time between January 2002 and July 2002.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  However, the Board recognizes that the Veteran 
experienced an increase in low back pain in July 2002, which 
caused him to miss work from July 25, 2002 through 
approximately the end of September 2002.  The record shows 
that Veteran had been issued further time off work, however, 
he returned to work in the beginning of October 2002 because 
he feared he would lose his job.  See November 2002 VA 
examination for PTSD.  In addition, the Veteran's VA 
treatment records show that after he returned to work in the 
fall of 2002 he continued to complain of sharp back pain.  
The record also shows that he complained of difficulty with 
work due to pain until he stopped working in January 2003.  
As such, the Board finds that the Veteran should be granted 
the benefit of the doubt, and therefore, the Veteran is 
entitled to a TDIU rating from July 24, 2002.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date of July 24, 2002, for the 
assignment of a TDIU is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


